          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
 NICOLE ZICCARELLI,                               :
                                                  :       No.    2:20-cv-1831
                                 Plaintiff,       :
                                                  :       (filed electronically)
                  v.                              :
                                                  :
 THE ALLEGHENY COUNTY BOARD OF                    :
 ELECTIONS, RICH FITZGERALD, in his               :
 official capacity as a Member of the Allegheny :
 County Board of Elections, SAMUEL                :
 DEMARCO, in his official capacity as a           :
 member of the Allegheny County Board of          :
 Elections, BETHANY HALLAM, in her official :
 capacity as a member of the Allegheny County     :
 Board of Elections, and KATHY BOOCKVAR, :
 in her official capacity as the Secretary of the :
 Commonwealth of Pennsylvania,                    :
                                                  :
                                 Defendants.      :
                                                  :

 PLAINTIFF NICOLE ZICCARELLI’S MOTION FOR TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION

       Plaintiff Nicole Ziccarelli respectfully moves this Court for a Temporary Restraining Order

and a Preliminary Injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure:

(a) prohibiting the Allegheny County Board of Elections, acting through its members, Rich

Fitzgerald, Samuel DeMarco, Bethany Hallam from amending the certification of the 2020

General Election results to include the tabulation and canvass of over 2,000 invalid mail-in ballots;

and (b) prohibiting the Secretary of State, Kathy Boockvar from receiving or in any way acting

upon any amended certification, which includes such invalid ballots in its tabulation. The grounds

for this motion are set forth in the accompanying Memorandum of Law, attached hereto, which is
           Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 2 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
 NICOLE ZICCARELLI,                               :
                                                  :        No.    2:20-cv-1831
                                 Plaintiff,       :
                                                  :        (filed electronically)
                  v.                              :
                                                  :
 THE ALLEGHENY COUNTY BOARD OF                    :
 ELECTIONS, RICH FITZGERALD, in his               :
 official capacity as a Member of the Allegheny :
 County Board of Elections, SAMUEL                :
 DEMARCO, in his official capacity as a           :
 member of the Allegheny County Board of          :
 Elections, BETHANY HALLAM, in her official :
 capacity as a member of the Allegheny County     :
 Board of Elections, and KATHY BOOCKVAR, :
 in her official capacity as the Secretary of the :
 Commonwealth of Pennsylvania,                    :
                                                  :
                                 Defendants.      :
                                                  :

     PLAINTIFF NICOLE ZICCARELLI’S MEMORANDUM OF LAW IN SUPPORT OF
       MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                               INJUNCTION

I.      INTRODUCTION

        This matter presents a straightforward question of law: whether a county board of

elections may canvass invalid mail-in ballots without violating the basic precepts of equal

protection and due process under the Federal Constitution—particularly where the inclusion of

those is outcome determinative of a state legislative race. it is important to plainly state the

limited scope of this action at the outset. this matter does not bring into question the legality of

the ballots at issue, as the State Supreme Court has already held that they are not valid; nor does

it require the Court to delve into sensitive areas of state law or determine the validity of the
            Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 3 of 14




current statutory mail-in voting scheme. Rather, Ziccarelli’s request presents a simple question:

Can ballots—the invalidity of which is now clearly settled and beyond peradventure—be

canvassed and permitted to change the outcome of an election without violating the Federal

Constitution?

II.       BACKGROUND

          Under the Pennsylvania Election Code, see 25 P.S. §§ 2601, et seq., the conduct of

elections in Allegheny County is overseen by Defendant Allegheny County Board of Elections

(the “Board”), which is composed of the Defendants Rich Fitzgerald, Bethany Hallam, and

Samuel DeMarco (together with the Board, the “Board Defendants”). Specifically, as relevant

herein, the Board, like its counterpart in the other sixty-six counties, is responsible for counting,

computing, and tallying the votes reflected on ballots, including mail-in ballots, cast by voters in

Allegheny County. At the conclusion of that process the results are transmitted to the Secretary

of the Commonwealth, who tabulates the returns and issues certificates of election to the person

receiving the highest number of votes for any given office, including for Senator in the Senate of

Pennsylvania. 25 P.S. § 3164 (“The Secretary of the Commonwealth shall issue certificates of

election to the persons elected members of the Senate and House of Representatives of the

Commonwealth.”).

          In October 2019, Governor Tom Wolf signed Act 77 of 2019 into law, which, among

other things,1 permitting any registered elector whose application for a mail-in ballot has been

approved to vote by submitting that ballot—either in person or by mail—to the appropriate

county board of elections which. However, to ensure the integrity of the electoral process, the

individual county boards of elections responsible for counting the mail-in ballots, as well as the



1
    Act of October 31, 2019, P.L. 552, No. 77.
                                                 4
           Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 4 of 14




mail-in electors casting such ballots, must adhere to certain basic guidelines. With regard to the

voters who have opted to vote by mail-in ballot, Section 3150.16(a) of the Election Code

provides, among other things, that the elector must mark the ballot by eight o’clock p.m. on the

day of the election, securely seal it in the secrecy envelope, place it inside a second envelope

and, prior to mailing the ballot, fill out, date, and sign a voter declaration form affirming the

elector’s qualifications to vote and attesting that the elector has not already voted in that election

(the “Voter Declaration”). See 25 P.S. § 3150.16(a); see also 25 P.S. § 3150.14 (b) (setting forth

the contents of the Voter Declaration). In turn, before a ballot may be canvassed, the county

board of elections “is required to determine if the [Voter Declaration] is ‘sufficient.’” In re

November 3, 2020 General Election, __ A.3d __, 2020 WL 6252803, at *12 (Pa. 2020). Where

the accompanying Voter Declaration is insufficient, the mail-in ballot may not be treated as

“verified” and, thus, cannot be “counted and included with the returns of the applicable election

district.” 25 P.S. § 3146.8 (g)(4)(i).

        On November 3, 2020, the general election was conducted for various offices, including

Senator in the General Assembly from the 45th Senatorial District, encompassing parts of

Westmoreland and Allegheny counties. The two candidates in that election were Ziccarelli (R)

and James Brewster (D).

        In Allegheny County, an estimated 350,000 mail-in ballots were received by the Board,

of which 2,349 contained a Voter Declaration with an undated signature (the “Disputed

Ballots”). Although the Board initially segregated the Disputed Ballots, on November 10, 2020,

it decided to proceed with canvassing them. Notably, only three days later, the Westmoreland

County board of elections declined to canvass 343 mail-in ballots containing an identical defect –

i.e., an undated signature on the Voter Declaration.



                                              5
          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 5 of 14




       Ziccarelli filed a timely appeal to the Allegheny County Court of Common Pleas, which

affirmed the Board’s decision to canvass the Disputed Ballots. However, upon expedited review,

a three-judge panel of the Commonwealth Court reversed the Board’s decision and directed the

Common Pleas Court “to issue an order sustaining [Ziccarelli]’s challenge to the [Board]’s

determination and directing the [Board] to exclude the [ Disputed Ballots] from the certified

returns of election for the County of Allegheny under . . . 25 P.S. § 3154.” See In re: 2,349

Ballots in the 2020 General Election, No. 1162 CD 2020, slip op. at 13 (Pa. Cmwlth. Nov. 19,

2020). In doing so, the Commonwealth Court roundly rejected the notion that the Board had any

discretion to canvass a mail-in ballot with an undated signature on the Voter Declaration, holding

that such a defect rendered the ballot plainly defective. See id. at 7 (“Where the [Board] tacitly

derived its statutory authority to ignore its statuary obligation to determine the sufficiency of

ballots and to violate the will of the General Assembly reflected in Act 77, approved by the

Governor, and the guidance of the Secretary [of State] is a mystery.”). The Board filed a Petition

for Allowance of Appeal to the Pennsylvania Supreme Court, which the Supreme Court granted

on November 20, 2020, see No. 29 WAP 2020, and then consolidated the appeal with In re:

Canvass of Absentee and Mail-in Ballots of November 3, 2020 General Election. On November

23, 2020, prior to the issuance of the Supreme Court’s decision in this matter, the Board certified

its election results, but excluded any certification of the Disputed Ballots.

       On November 23, 2020, the Supreme Court issued a fractured decision in In Re: Canvass

of Absentee and Mail-in Ballots of November 3, 2020 General Election, No. 29 WAP 2020.

Specifically, as pertinent herein, the Opinion Announcing Judgment of the Court (OAJC),

authored by Justice Todd and joined by Justices Donohue and Baer, concluded that the Disputed

Ballots should be canvassed because an undated signature on the Voter Declaration was a minor



                                              6
             Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 6 of 14




irregularity. See generally In Re: Canvass of Absentee and Mail-in Ballots of November 3, 2020

General Election, slip op. at 30.

       In a concurring and dissenting opinion in which Chief Justice Saylor and Justice Mundy

joined, Justice Dougherty concurred with the decision to affirm certain aspects of the lower

courts’ decision pertaining to canvassing of mail-in ballots. Importantly, however, Justice

Dougherty differed from the OAJC’s conclusion relative to the Disputed Ballots, concluding that

“the statutory language expressly requires that the elector provide” a date and signature on mail-

in ballots. Id. (Dougherty, J., concurring and dissenting).

       Justice Wecht also filed a concurring and dissenting opinion, “part[ing] ways with the

conclusion . . . that a voter’s failure to comply with the statutory requirement that voters date the

voter declaration should be overlooked as a ‘minor irregularity.’” Id. (Wecht, J., concurring and

dissenting). Justice Wecht reasoned that these requirements for signing and dating a mail-in

ballot are “stated in unambiguously mandatory terms, and nothing in the Election Code suggests

that the legislature intended that courts should construe its mandatory language as directory.” Id.

(footnote omitted). Despite agreeing that the Disputed Ballots do not comply with a mandatory

statutory directive, based upon the circumstances, Justice Wecht express his preference for a

prospective application of the requirement. Id. However, a four-justice majority of the Court

held that an undated signature on the Voter Declaration renders the enclosed mail-in ballot

defective.

       On November 24, 2020, Ziccarelli filed an application for reargument, noting that the

prospective application of the Court’s holding relative to Election Code’s dating requirement was

untenable under the Court’s existing jurisprudence. On that same day, several hours later, the

Board announced its intention to amend its certification of the results, presumably to include the



                                              7
             Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 7 of 14




Disputed Ballots in its tabulation, notwithstanding a clear directive from the Supreme Court that

ballots not in compliance with these requirements are invalid.

        With nearly all valid and legal ballots canvassed, Ziccarelli leads her opponent by 20

votes. If the Board is permitted to canvass the Disputed Ballots and include those results in its

certification to the Secretary, the result of the 2020 General Election for the 45th Senatorial

District will change, with Brewster prevailing by approximately 75 votes.

III.    ARGUMENT

        The Board Defendants should be enjoined from including the Disputed Ballots in its

amended certification and, concomitantly, the Secretary should be enjoined from receiving or in

any way acting upon any certification which includes the Disputed Ballots in its tabulation.

Specifically, as detailed below, Ziccarelli is entitled to such injunctive relief because she satisfies

each of the four relevant factors: (1) likelihood of success on the merits, (2) risk of imminent,

irreparable harm, (3) balance of equities, and (4) the public interest. See BP Chemicals, Ltd. v.

Formosa Chemical & Fibre Corp., 229 F.3d 254, 263 (3d Cir. 2000) (identifying standard for

injunctive relief).

        A.      Ziccarelli is likely to succeed on the merits of her claim that canvassing the
                Disputed Ballots would violate the Federal Constitution.

                1.     Because canvassing the Disputed Ballots would result in disparate
                       treatment of similarly situated voters and improperly dilute legal
                       votes by comingling invalid votes, Ziccarelli is likely to succeed on her
                       Equal Protection claim.

        Ziccarelli is likely to succeed on the merits of Count I. Under the Equal Protection Clause

of the 14th Amendment, which provides that no person shall be denied equal protection of the

laws, see U.S. Const. amend XIV, the right to vote is one of the recognized rights. See Harper v.

Virginia State Bd. of Elections, 383 U.S. 663, 666 (1966). As the Supreme Court has explained,

“States are required to insure that each person’s vote counts as much, insofar as . . . practicable,
                                              8
          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 8 of 14




as any other person’s.” Hadley v. Junior College Dist. of Metropolitan Kansas City, Mo., 397

U.S. 50, 54 (1970). Therefore, voting discrepancies that dilute the right to vote are

constitutionally infirm. Equal protection applies both to the “initial allocation of the franchise” of

the right to vote “as well as to the manner of its exercise.” Bush v. Gore, 531 U.S. 98, 104

(2000). Accordingly, a “State may not, by later arbitrary and disparate treatment, value one

person’s vote over that of another.” Id. a 104-05.

       As this Court recognized in Pierce v. Allegheny County Board of Elections, 324 F. Supp.

2d 684, 698 (W.D. Pa. 2003), a candidate can show a likelihood of success on the merits of an

Equal Protection Clause claim where evidence is presented demonstrating that at least two

counties “employ different standards” to determine sufficiency of a ballot. In that case,

Allegheny County and Philadelphia County used different “standards to determine whether a

third-party hand-delivered absentee ballot constitutes a legal vote.” Id. This Court recognized

that if the interpretation of the relevant provision of the Election Code was determined to be

directory rather than mandatory, then the different standards employed across counties could

create a “kind of disparate treatment implicat[ing] the equal protection clause because uniform

standards will not be used statewide to discern the legality of a vote in a statewide election.” Id.

This same principle applies in the present case.

       Here, the Board, by amending to certify the results to include the Disputed Ballots

following the Pennsylvania Supreme Court’s decision, does not ensure that each person’s vote

across the 45th Senatorial district counts as much as another’s. See Hadley v. Junior College

Dist, 397 U.S. at 54. Indeed, if the Board is permitted to amend its certification to include the

Disputed Ballots, the result will be an inconsistent application of the Election Code in different

counties across the Commonwealth, which is inconsistent with the Equal Protection Clause. See



                                              9
          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 9 of 14




Pierce, 324 F. Supp. 2d at 698. Because the Pennsylvania Supreme Court simultaneously ruled

that mail-in ballots lacking the statutorily-required date information are invalid but applied its

ruling prospectively, it engaged in arbitrary and disparate treatment that treated voters in the 45th

Senatorial District differently depending on which of the two counties composing that District

the voter resides in. Ziccarelli voters who voted in complete compliance with the Election Code

in both counties – including Ziccarelli herself – had their votes diluted, as otherwise invalid

ballots not counted in Westmoreland County were counted in Allegheny County. In Allegheny

County the unlawful canvass would increase Brewster’s vote count by an amount that would

provide Brewster with an approximate 74 vote lead, which is enough to switch an electoral win

for Ziccarelli to a loss. Accordingly, because the application of the Pennsylvania Supreme

Court’s ruling by the Board would violate the constitutional mandate of one-person, one vote,

Ziccarelli is likely to succeed on the merits on Count I.

               2.      Ziccarelli is likely to succeed on the merits of her Fourteenth
                       Amendment Due Process claim because the inclusion of the Disputed
                       Ballots in any official certification shocks the conscience and would
                       violate central tenets of fair play.

       Ziccarelli is likely to succeed on the merits of Count II. In order to succeed on a

substantive due process claim, a plaintiff “must establish as a threshold matter that he has a

protected property interest to which the Fourteenth Amendment’s due process protection

applies.” Arneault v. O’Toole, 864 F. Supp. 2d 631, 401 (W.D. Pa. 2012) (quoting Hill v.

Borough of Kutztown, 455 F.3d 225, 235 n.12 (3d Cir. 2006). As set forth above, the right to vote

is the “fundamental political right, because [it is] preservative of all rights.” Yick Wo v. Hopkins,

118 U.S. 356, 370 (1886). “Undoubtedly, the right of suffrage is a fundamental matter in a free

and democratic society.” Reynolds v. Sims, 377 U.S. 533, 561-62 (1964).




                                             10
          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 10 of 14




        While the question of a substantive due process violation has rarely been addressed by

Courts in the Third Circuit, case law from other circuits provides a framework. For example, the

Second Circuit Court of Appeals in Shannon v. Jacobwitz, 394 F.3d 90 (2d Cir. 2005), analyzed

a substantive due process claim asserted by electors subject to a voting machine malfunction and

miscount. The Second Circuit explained that “courts have found due process violations in voting

cases before, but each case involved an intentional act on the part of its officials.” Id. at 96

(citing Griffin v. Burns, 570 F.2d 1065 (1st Cir. 1978); Briscoe v. Kusper, 435 F.2d 1046 (7th

Cir. 1978)). This included “dilution of votes,” “purposeful or systematic discrimination against

voters of a certain class, . . . , geographic area, . . . m or political affiliation.” Id. (citations

omitted). Although the Second Circuit concluded that there was no such allegation of intentional

conduct in the case before it, Ziccarelli has alleged that the Board intends to count votes that are

invalid despite the fact that ballots with the same defect have not been counted elsewhere.

        More than 51,452 residents of Allegheny County cast their ballots for candidate Nicole

Ziccarelli in the election for 45th Senatorial District (the “Ziccarelli Voters”). If the Board

amends its certification to include the Disputed Ballots, despite the Supreme Court’s holding this

week that the absence of a handwritten date on the declaration of a mail-in ballot invalidates it,

Ziccarelli Voters will have their votes unfairly and improperly diluted. Because ballots that were

cast in Westmoreland County with the same defect were invalid and not counted, but the

Disputed Ballots will be included, the votes of Ziccarelli voters will be diluted in violation of due

process rights and the fundamental right to vote.

        B.      Absent injunctive relief, Ziccarelli will suffer irreparable harm.

        Ziccarelli—and, indeed, the voters of the 45th Senatorial District who cast a legal ballot

in the 2020 General Election—will be irreparably harmed if injunctive relief is not granted. To



                                                 11
          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 11 of 14




begin, canvassing the Disputed Ballots would forestall validly enacted legislation, which itself

constitutes irreparable injury. See Maryland v. King, 133 S. Ct. 1, 3 (2012) (explaining that

when a State is prevented from “effectuating statutes enacted by representatives of its people, it

suffers a form of irreparable injury”). In this regard, it bears repeating that a four-justice

majority of the State Supreme Court has already held that the Election Code’s requirement that

the signature on a Voter Declaration must be dated “is stated in unambiguously mandatory

terms, and nothing the Election Code suggest that the legislature intended that courts should

construe its mandatory language as directory.” Wecht, J. at 1. These concerns are particularly

heightened when the potential violation implicates constitutional rights. See Connecticut Dep't

of Envtl. Prot. v. O.S.H.A., 356 F.3d 226, 231 (2d Cir. 2004) (“[V]iolations of constitutional

rights are presumed irreparable[.]” (citing Elrod v. Burns, 427 U.S. 347, 373 (1976)).

        Moreover, since the Disputed Ballots—if canvassed—will change the result of the

election in the 45th Senatorial District, the potential harm to Ziccarelli is, by definition,

irreparable. Indeed, the Third Circuit Court of Appeals has previously held that permitting a

state representative to be improperly seated and exercise the powers of that office would

constitute irreparable harm not just to plaintiffs, but also to the state at large. See Marks v.

Stinson, 19 F.3d 873, 878 (3rd Cir. 1994).2




2
 This Court has also noted that, given their unique nature, any harm to candidates associated
with the conduct of elections is often irreparable. See Loftus v. Twp. of Lawrence Park, 764 F.
Supp. 354, 359 (W.D. Pa. 1991) (“The election is a single event incapable of repetition, and it is
of such paramount importance to both the candidate and his community, that denying a candidate
his effective participation in it is … of great, immediate, and irreparable harm”) (internal
quotation marks omitted).
                                              12
          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 12 of 14




       C.      Plaintiffs will Suffer Greater Injury from the Denial of Injunctive Relief
               Than Defendants will Suffer if Injunctive Relief is Granted.

       The third consideration, in essence, requires an assessment of whether an injunction

would do more harm than good based on a broad examination of all parties’ concerns. Novartis

Consumer Health, Inc. v. Johnson & Johnson–Merck Consumer Pharms. Co., 290 F.3d 578,

596–97 (3d Cir. 2002); McMahon v. Pennsylvania Turnpike Comm’n, 491 F.Supp.2d 522, 529

(M.D. Pa. 2007). The preliminary injunction sought by Ziccarelli is patently necessary to avoid

the greater harm. If injunctive relief is not granted, she faces the imminent risk that her opponent

will be issued the certificate of election for the office of Senator in the General Assembly, based

solely on the Board’s decision to canvass the Disputed Ballots in violation of the U.S.

Constiutiton. Conversely, given that Defendants are tasked with safeguarding the integrity and

legality of elections and (ostensibly) have no interest in the outcome of the election, a modest

delay to ensure that the certification comport with constitutional norms will not adversely impact

either the Secretary or the Board.

       Furthermore, to the extent the Board Defendants will assert that an injunction would

interfere with their duties under the Election Code, that argument is untenable for a number of

reasons. To begin, whatever statutory responsibilities the Board may have, it is difficult to

conceive of a more paramount duty than ensuring the accuracy and legality of election results.

       D.      Injunctive relief will not adversely affect the public interest.

       The requested injunctive relief is in the public interest, which is best served when

elections are conducted consistent with constitutional dictates and, specifically, when the

people’s representative body is comprised of members duly chosen by the electorate. In fact, as

previously noted, the Third Circuit Court of Appeals has previously held that the public interest

lies in ensuring that the individual sworn in as a member of the General Assembly received the

                                             13
          Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 13 of 14




plurality of the legality cast votes in an election because “the electorate must be assured that each

of the representatives was the choice of the electorate.” Marks, 19 F.3d at 887. With regard to the

United States Supreme Court’s directive that “all qualified voters have a constitutionally

protected right to vote, and have their votes counted[,]” id. (quoting Reynolds v. Sims, 377 U.S.

533, 554 (1963)), the panel explained that it is precisely this consideration that warranted

injunctive relief:

        These voting rights are potentially violated, however, whenever an individual is
        sworn in as an elected representative without a demonstration that he or she was
        the choice of a plurality of the electorate. This is so because the possibility is left
        open that some other candidate actually received more votes than the declared
        winner, which would mean that each of the votes cast for this other candidate was
        ignored.

        As such, noting that its “primary concern [was] . . . to promote the public's interest in

having legislative power exercised only by those to whom it has been legally delegated[,]” the

Court concluded that an injunction would further, rather than undermine, the public’s interest.

IV.     CONCLUSION

        Because Ziccarelli is likely to succeed on the merits of her complementary constitutional

claims and the equitable considerations governing the Court’s assessment in this context weigh

in her favor, the Allegheny County Board of Elections should be immediately enjoined from

amending its certification to account for the votes reflected in the Disputed Ballots and,

concomitantly, the Secretary should be barred from accepting or otherwise acting upon any such

amended certification.




                                              14
        Case 2:20-cv-01831-NR Document 3 Filed 11/25/20 Page 14 of 14




                                   Respectfully submitted,

Dated: November 25, 2020           /s/ Joshua J. Voss
                                   Joshua J. Voss (No. 306853)
                                   Matthew H. Haverstick (No. 85072)
                                           Pro Hac Vice Forthcoming
                                   Shohin H. Vance (No. 323551)
                                           Pro Hac Vice Forthcoming
                                   James G. Gorman (No. 328376)
                                           Pro Hac Vice Forthcoming
                                   KLEINBARD LLC
                                   Three Logan Square
                                   1717 Arch Street, 5th Floor
                                   Philadelphia, PA 19103
                                   Ph: (215) 568-2000
                                   Fax: (215) 568-0140
                                   Eml: mhaverstick@kleinbard.com
                                   jvoss@kleinbard.com
                                   svance@kleinbard.com
                                   jgorman@kleinbard.com

                                   Attorneys for Plaintiff




                                  15
